Citation Nr: 1219269	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-11 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension, to include secondary to type II diabetes mellitus, to include secondary to anxiety disorder.

2.  Entitlement to an increased rating for an anxiety disorder, claimed as posttraumatic stress disorder, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

Virtual VA has been checked and there are no additional pertinent records located in that file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for type II diabetes mellitus and an anxiety disorder.  He contends that one or both of these service-connected disabilities caused or aggravated his hypertension.

A September 2007 VA examiner noted that there was insufficient information to render a conclusion as to whether or not the Veteran's hypertension was diagnosed prior to his diagnosis of diabetes.  

Private treatment records include laboratory results from April 1997 which showed the Veteran had a high glucose level, and a note (stuck to and Xeroxed on top of records from April and July 1997) which indicated he had both diabetes and hypertension.  His blood pressure was 152/92.  In January 2007, his diabetes was described as uncontrolled; however, his hypertension was "well controlled."

In March 2009, the Veteran was granted service connection for an anxiety disorder.  On his April 2009 substantive appeal of his claim of entitlement to service connection for hypertension, the Veteran stated that he felt his hypertension was due to his diabetes and his anxiety disorder.

A July 2009 VA examiner opined that his hypertension was likely essential hypertension and not due to his diabetes because laboratory results did not include evidence of nephropathy or protienurea.  The examiner also stated that there was no evidence that his hypertension had been aggravated or worsened by his diabetes.  The VA examiner was not asked to provide an opinion regarding the effect of the Veteran's anxiety disorder on his hypertension, and thus on remand, an additional opinion must be sought.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Regarding the increased rating issue, service connection for the psychoneurosis was granted by rating action of March 2009.  A 10 percent rating was assigned.  Thereafter, in April 2009 a notice of disagreement with the rating was received.  This starts the appeal process, but a statement of the case has not been issued.  As such the Board is instructed to remand the issue for a statement of the case to be promulgated.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all pertinent VA treatment records from July 2009 to the present.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be scheduled for a VA examination.  Following a review of the claims file, the examiner must opine whether it is at least as likely as not that the Veteran's hypertension is related to service.  

If not, the examiner must opine whether it is at least as likely as not that the appellant's hypertension is caused or aggravated by either the combination of, an anxiety disorder and diabetes mellitus, or by either disorder standing alone.  The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.  If the examiner opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  A statement of the case on the increased rating issue should be promulgated.  Appellant and his representative are informed that a timely substantive appeal must be issued for the matter to be returned to the Board.  If a timely substantive appeal is not received, the appeal as to this issue should be closed.

5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO/AMC must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



